NOTE: This order is nonpreoedentia1.
United States Court of Appea[s
for the FederaI Circuit
IN RE COMCAST CORPORATION,
Petitioner.
Miscel1aneouS Docket No. 963
On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
case nos. 09-CV-0116, Magistrate Judge CharleS Evering-
ham, IV.
ON PETITION FOR WRIT OF MANDAMUS
ORDER
Upon consideration of Web Telephony, LLC’s unop-
posed motion for a seven-day extension of time to file a
response to Comcast Corporation’s petition for a writ of
manda1nus,
IT ls ORI)ERED THAT:
The motion is granted

IN RE CoMoAsT 2
FoR THE COURT
N9V 3 im /5/J.-gm H@rba1y
Date J an Horbaly
C1erk
ccc David J. Silbert, Esq.
Sean A. Luner, Esq.
Clerk, United States District Court For The Eastern
District Of Texas
s19
Fl ED
o¥APP1-:A1s ron
em macon
93
NUV 03 2010
.IAN HORBAL¥
CLERK